DETAILED ACTION
This Office action is in reply to correspondence filed 30 June 2022 in regard to application no. 16/900,971.  Claim 1 has been cancelled.  Claims 2-29 are pending and are considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Stevens on 29 August 2022.

The application has been amended as follows: 

Claim 2 is amended and now reads:
2. A link contract system, comprising: 
one or more servers communicatively coupled with two or more communication devices; wherein the one or more servers are configured to: 
verify one or more verifiable credentials (VCs) of one of the first party and the second party; 
facilitate communication of a proposed link contract, that includes the one or more VCs, between the parties; 
receive digital signatures to the proposed link contract from the parties to generate a digitally signed link contract with the verifiable credentials (DSLC-VC), wherein the digital signatures are facilitated using private cryptographic keys and are one of generated and verified by computer system agents; 
generate a cryptographic hash of the DSLC-VC; and 
provide the cryptographic hash and the digital signatures to the parties as proof of agreement to the DSLC-VC; and 
wherein the DSLC-VC is machine readable and comprises a human readable Information Sharing Agreement (ISA); and
wherein the one or more servers are configured to govern one of access to and usage of data of the first party under terms of the ISA.

Claim 3 is cancelled.

Claim 19 is amended and now reads:
19. A link contract method, comprising: 
communicatively coupling one or more servers with two or more communication devices, the two or more communication devices configured to facilitate digital communications between a first party and a second party; and 
using the one or more servers: 
verifying one or more verifiable credentials (VCs) of one of the first party and the second party; 
facilitating communication of a proposed link contract, that includes the one or more VCs, between the parties; 
receiving digital signatures to the proposed link contract from the parties to generate a digitally signed link contract with the verifiable credentials (DSLC-VC), wherein the digital signatures are facilitated using private cryptographic keys; 
generating a cryptographic hash of the DSLC-VC; and 
providing the cryptographic hash and the digital signatures to the parties as proof of agreement to the DSLC-VC;
wherein the DSLC-VC is machine readable and comprises a human readable Information Sharing Agreement (ISA); and
wherein the one or more servers are configured to govern one of access to and usage of data of the first party under terms of the ISA.

Allowable Subject Matter
Claims 2 and 4-29 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action claims were rejected under 35 U.S.C. § 112(a) for want of written description and under § 103 based on various combinations of the following references: Felsher et al., Daniels et al., Snell et al., Everhart, Hull et al., Korb, Goeringer et al., Medina et al., Pinsker et al., Finn, Grey et al. and Cheung-Hughes et al.  The analysis which led the Examiner to decline to make a rejection under § 101 has been previously set forth.  
In the case of § 112(a), the rejection relied entirely on the word “unique” modifying the phrase “cryptographic hash” in the claims.  As no claim now uses that modifier, the rejection is made moot and is therefore withdrawn.
In regard to § 103, as the claims have been further amended, further search and consideration were conducted.  In addition to the numerous references listed above, and keeping in mind the present application’s priority date in September 2017, Mattes et al. (U.S. Publication No. 2016/0036861) discloses the use of a secure, private network. [title] It enforces “user-defined communications security policies”, [0045] but these are only defined by a user, not by an agreement between users or entities.  Though it is replete with the use of the acronym “ISA”, it uses it exclusively to abbreviate “industrial security appliances”. [0044] This has nothing to do with the applicant’s use of it to abbreviate “information sharing agreement”.  Further, as there is no hint in Mattes of anything having to do with contractual arrangements of any kind, it is difficult to see how one might justify combining it with Felsher.  Specifically, it would be a stretch to assert that one looking for solutions in the contract management arts would be rooting around in what is essentially a system to verify that various computers are allowed to communicate, at all, with each other.
None of these, alone or combined, teach the server enforcement of an information sharing agreement within a digitally signed link contract with verifiable credentials, as now claimed here, along with the other limitations of the independent claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694